EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph D. Kuborn on 7/1/2021.

The application has been amended as follows: 

Claim 1. A method to estimate recovery time of a patient from neuromuscular block (NMB), comprising: 
applying a first series of stimulations including a first, a second, a third and a fourth stimulation, to a nerve of the patient at a first measurement time; 
measuring a first muscle twitch in response to the first stimulation and a second muscle twitch in response to the second stimulation in response to the first series of stimulations; 
calculating a first train-of-two (T02) ratio based on the first muscle twitch and the second muscle twitch at the first measurement time; 
applying a second series of stimulations including a first, a second, a third and a fourth stimulation, to the nerve of the patient at a second measurement time after the first measurement time; 

calculating a second train-of-two (T02) ratio based on the first muscle twitch and the second muscle twitch at the second measurement time; 
determining a predicted neuromuscular blocking trend curve based on the calculated first and second train-of-two (T02) ratios; 
utilizing a controller configured to determine a predicted neuromuscular blocking trend curve based on the calculated first and second train-of-two (T02) ratios;
 utilizing the controller also configured to estimate a recovery time based on the predicted blocking trend curve after the second measurement time; and 
providing the estimated recovery time.

Claim 13. A method to estimate recovery time of a patient from neuromuscular block (NMB), comprising: 
operating a stimulator to apply applying a first train-of-four (TOF) stimulation to a nerve of the patient at a first measurement time; 
utilizing an electromyography (EMG) sensor to detect  a first muscle twitch, a second muscle twitch, a third muscle twitch and a fourth muscle twitch in response to the first TOF stimulation; 
calculating a first train-of-two (TO2) ratio based on the first muscle twitch and the second muscle twitch at the first measurement time; operating the stimulator to apply a second TOF stimulation to the nerve of a patient at a second measurement time;

calculating a second T02 ratio based on the first muscle twitch and the second muscle twitch at the second measurement time; 
utilizing a controller configured to create [creating] a predicted neuromuscular blocking trend curve; and 
utilizing a controller configured to predict [predicting] the estimated recovery time based on the predicted neuromuscular blocking trend curve.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable over the prior art of record. The closest prior art of record includes US 20190223764 A1 to Hulvershorn et al. The prior art of record fails to disclose, teach or fairly suggest, singly and in combination, the claim limitations including: utilizing a controller operable to determine a predicted neuromuscular blocking trend curve based on the calculated first and second train-of-two (T02) ratios and  utilizing the controller also operable to estimate a recovery time based on the predicted blocking trend curve after the second measurement time as set forth in Claim 1,  utilizing a controller operable to create a predicted neuromuscular blocking trend curve and utilizing a controller operable to predict the estimated recovery time based on the predicted neuromuscular blocking trend curve as set forth in Claim 13, and a controller configured to create a predicted neuromuscular blocking trend curve based on . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791